 

EXHIBIT 10.1

 

10b5-1 STOCK REPURCHASE PLAN

 

THIS RULE 10b5-1 STOCK REPURCHASE PLAN dated April 18, 2005 (the “Repurchase
Plan”), between Reliv International, Inc. (the “Issuer”) and The Seidler
Companies, (“Broker”).

 

WHEREAS, the Issuer’s Board of Directors has determined that it is in the best
interests of the Issuer and its shareholders that the Issuer commence a
repurchase up to an aggregate of 200,000 shares of its $0.001 par value Common
Stock (the “Stock”);

 

WHEREAS, Issuer’s Board of Directors desires to conduct its share repurchases
under the provisions of the safe harbor of the Securities and Exchange
Commission’s Rules 10b5-1 and 10b-18;

 

WHEREAS, the Issuer accordingly desires to establish this Repurchase Plan to
effect said repurchases of shares of its Stock; and

 

WHEREAS, the Issuer desires to engage Broker to effect repurchases of shares of
Stock in accordance with this Repurchase Plan.

 

NOW, THEREFORE, the Issuer and Broker hereby agree as follows:

 

1.              (a)   Subject to the Issuer’s continued compliance with Section
2 hereof, Broker shall effect a purchase or purchases (each, a “Purchase”) of up
to an aggregate of Two Hundred Thousand (200,000) shares of the Stock (the
“Total Plan Shares”) in accordance with Appendix 1.

 

(b)  Purchases may be made in the open market or through privately negotiated
transactions. Broker shall comply with the requirements of paragraphs (b)(2),
(b)(3) and (b)(4) of Rule 10b-18 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), in connection with Purchases of Stock in the open
market pursuant to this Repurchase Plan. The Issuer agrees not to take any
action that would cause Purchases not to comply with Rule 10b-18 or Rule 10b5-1.

 

2.              The Issuer shall pay to Broker a commission of six cents ($0.06)
per share of Stock repurchased pursuant to this Repurchase Plan. In accordance
with Broker’s customary procedures, Broker will deposit shares of Stock
repurchased hereunder into an account established by Broker for the Issuer
against payment to Broker of the purchase price therefore and commissions and
other amounts in respect thereof payable pursuant to this Section. The Issuer
will be notified of all transactions pursuant to customary trade confirmations.

 

3.              (a)  This Repurchase Plan shall become effective immediately and
shall terminate upon the first to occur of the following:

 

1

 


--------------------------------------------------------------------------------



 

 

(1)

the ending of the Trading Period, as set forth in Appendix 1;

 

(2)

the purchase of the number of Total Plan Shares pursuant to this Repurchase
Plan;

 

(3)            the end of the second business day following the date of receipt
by Broker of notice of early termination substantially in the form of Appendix 2
hereto, delivered by facsimile, transmitted to (949) 399-6430; Attention: Mr. S.
Wyatt Carr, Jr., and confirmed by telephone to Mr. John Calicchio at (949)
399-6434;

 

(4)            the commencement of any voluntary or involuntary case or other
proceeding seeking liquidation, reorganization or other relief under any
bankruptcy, insolvency or similar law or seeking the appointment of a trustee,
receiver or other similar official or the taking of any corporate action by the
Issuer to authorize or commence any of the foregoing;

 

(5)            the public announcement of a tender or exchange offer for the
Stock or of a merger, acquisition, recapitalization or other similar business
combination or transaction as a result of which the Stock would be exchanged for
or converted into cash, securities or other property; or

 

(6)

the failure of the Issuer to comply with Section 2 hereof.

 

(b)           Sections 2 and 13 of this Repurchase Plan shall survive any
termination hereof. In addition, the Issuer’s obligation under Section 2 hereof
in respect of any shares of Stock purchased prior to any termination hereof
shall survive any termination hereof.

 

4.              The Issuer understands that Broker may not be able to effect a
Purchase due to a market disruption or a legal, regulatory or contractual
restriction or internal policy applicable to Broker or otherwise. If any
Purchase cannot be executed as required by Section 1 due to a market disruption,
a legal, regulatory or contractual restriction or internal policy applicable to
Broker or any other event, such Purchase shall be cancelled and shall not be
effected pursuant to this Repurchase Plan.

 

5.              The Issuer represents and warrants, on the date hereof and on
the date of any amendment hereto, that: (a) it is not aware of material,
nonpublic information with respect to the Issuer or any securities of the Issuer
(including the Stock), (b) it is entering into or amending, as the case may be,
this Repurchase Plan in good faith and not as part of a plan or scheme to evade
the prohibitions of Rule 10b5-1 under the Exchange Act or other applicable
securities laws and (c) its execution of this Repurchase Plan or any amendment
hereto, as the case may be, and the Purchases contemplated hereby do not and
will not violate or conflict with the Issuer’s certificate of incorporation or
by-laws or, if applicable, any similar constituent document, or any law, rule
regulation or agreement binding on or applicable to the Issuer or any of its
subsidiaries or any of its or their properties or assets.

 

2

 


--------------------------------------------------------------------------------



 

 

6.              It is the intent of the parties that this Repurchase Plan comply
with the requirements of Rule 10b5-1(c)(1)(i)(B) and Rule 10b-18 under the
Exchange Act, and this Repurchase Plan shall be interpreted to comply with the
requirements thereof.

 

7.              At the time of the Issuer’s execution of this Repurchase Plan,
the Issuer has not entered into a similar agreement with respect to the Stock.
The Issuer agrees not to enter into any such agreement while this Repurchase
Plan remains in effect.

 

8.              Except as specifically contemplated hereby, the Issuer shall be
solely responsible for compliance with all statutes, rules and regulations
applicable to the Issuer and the transactions contemplated hereby, including,
without limitation, reporting and filing requirements.

 

9.              This Repurchase Plan shall be governed by and construed in
accordance with the laws of the State of Missouri and may be modified or amended
only by a writing signed by the parties hereto.

 

10.           The Issuer represents and warrants that the transactions
contemplated hereby are consistent with the Issuer’s publicly announced stock
repurchase program (“Program”) and said Program has been duly authorized by the
Issuer’s board of directors.

 

11.           The number of Total Plan Shares, other share amounts and prices,
if applicable, set forth in Section 1(a) shall be adjusted automatically on a
proportionate basis to take into account any stock split, reverse stock split or
stock dividend with respect to the Stock or any change in capitalization with
respect to the Issuer that occurs during the term of this Repurchase Plan.

 

12.           Except as contemplated by Section 3 (a) (3) of this Repurchase
Plan, the Issuer acknowledges and agrees that it does not have authority,
influence or control over any Purchase effected by Broker pursuant to his
Repurchase Plan and the Issuer will not attempt to exercise any authority,
influence or control over any Purchases. Broker agrees not to seek advice from
the Issuer with respect to the manner in which it effects Purchases under this
Repurchase Plan.

 

13.           The Issuer agrees to indemnify and hold harmless Broker and its
affiliates and their officers, directors, employees and representatives against
any loss, claim, damage or liability, including legal fees and expenses, arising
out of any action or proceeding relating to this Repurchase Plan or any
Purchase, except to the extent that any such loss, claim, damage or liability is
determined in a non-appealable determination of a court of competent
jurisdiction to be solely the result of the indemnified person’s willful
misconduct.

 

14.           This Repurchase Plan may be executed in any number of
counterparts, all of which, taken together, shall constitute one and the same
agreement.

 

3

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the undersigned have executed this Repurchase Plan as of the
date first written above.

 

 

BROKER:

 

 

 

 

 

By:       /s/ S. Wyatt Carr, Jr.                                         

 

Name:  S. Wyatt Carr, Jr.                                              

 

Title:    Managing Director – Institutional Sales      

 

 

 

 

 

RELIV INTERNATIONAL, INC.

 

 

 

 

 

By:       /s/ Stephen M. Merrick                                   

 

Name:  Stephen M. Merrick                                         

 

Title:    Executive Vice-President                                 

 

 

 

4

 


--------------------------------------------------------------------------------



 

 

APPENDIX 1

 

TRADING PARAMETERS

 

Total Plan Shares: 200,000

 

Trading Period: From and including April 18, 2005, through August 31, 2005

 

Daily Share Purchase Amount: Lesser of (a) 6,000 shares; (b) Rule 10b-18(b)4
limit (25% of prior 4 weeks’ average daily trading volume); or (c) 33% of
current trading day’s volume. The timing of all Share Purchases shall be in
strict compliance with the parameters of Rule 10b-18.

 

Maximum Price: $12.00 per share

 

TRADE ORDER

 

Subject to Paragraphs 1, 4 and 6 of that certain Rule 10b5-1 Stock Repurchase
Plan dated April 18, 2005 (the “Repurchase Plan”) to which this Appendix 1 is
attached, each day during the Trading Period on which the NASDAQ National Market
Stock Exchange is open for business, Broker shall use its best efforts to effect
a purchase or purchases (each, a “Purchase”) of the Daily Share Purchase Amount,
such Purchases cumulatively not to exceed the Total Plan Shares and, in no case,
will the market price per share, excluding commissions, of any Purchase exceed
the Maximum Price. Capitalized terms used but not otherwise defined herein shall
have the meaning assigned thereto in the Repurchase Plan.

 

 

 


--------------------------------------------------------------------------------



 

 

APPENDIX 2

 

Request for Early Termination of Repurchase Plan

 

 

To:

The Seidler Companies:

 

As of the date hereof, Reliv International, Inc. hereby requests termination of
its Rule 10b5-1 Stock Repurchase Plan, dated April 18, 2005, in good faith and
not as part of a plan or scheme to evade the prohibitions of Rule 10b5-1 or
other applicable securities laws.

 

IN WITNESS WHEREOF, the undersigned has signed this Request for Early
Termination of Repurchase Plan as of the date specified below.

 

 

Reliv International, Inc.

 

 

 

 

 

By:

___________________________

___________________________

 

Name:

Date:

 

 

 

 

Title:________________________

 

 

 

6

 

 

--------------------------------------------------------------------------------